Exhibit 10.4

Execution Version

 

SEPARATION, WAIVER AND RELEASE AGREEMENT

 

This Separation, Waiver and Release Agreement (this “Agreement”) is entered into
by between Barbara L. Hollkamp (“You” or “Your”) and Hilton Grand Vacations Inc.
(“HGV” or the “Company”).

WHEREAS, You currently serve as the Company’s Executive Vice President and Chief
Human Resources Officer;

WHEREAS, You and the Company are parties to that certain severance agreement,
dated as of April l7, 2017 (the “Severance Agreement”), that provides for
certain severance payments and benefits in certain termination of employment
events;

WHEREAS, You and the Company are parties to several award agreements related to
certain stock options, service-based restricted stock units and
performance-based restricted stock units (such equity awards, collectively, the
“Equity Awards”) granted under the Hilton Grand Vacations Inc. 2017 Omnibus
Incentive Plan (the “2017 Plan”) that have been previously issued to You;

WHEREAS, under the award agreements evidencing the Equity Awards, among other
things, You currently meet the minimum age and years of service requirements
within the definition of a “Qualifying Retirement” (as defined therein) that
would inure certain additional vesting rights in the event of certain separation
events; and

WHEREAS, the Company and You have discussed a mutually agreeable separation from
the Company, such separation to be effective as of July 31, 2020, and which
separation shall be treated as a “Qualifying Termination” as defined in the
Severance Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto covenant and
agree as follows:

1.

You acknowledge and agree that Your employment with the Company will terminate
effective July 31, 2020 (the “Separation Date”). All other positions that You
hold with the Company, its subsidiaries and affiliates shall terminate effective
as of the Separation Date. You acknowledge and agree that You have been paid all
wages and accrued benefits to which You are entitled through the date of
execution of this Agreement or that the Company has promised to pay such wages
and accrued benefits within thirty (30) days following the Separation Date.
Other than the payments set forth in this Agreement, You agree that the Company
owes no additional amounts to You for wages, back pay, severance pay, bonuses,
damages, accrued vacation, benefits, insurance, sick leave, other leave, or any
other reason.  This Agreement is intended to, and does, settle and resolve all
claims of any nature that You might have against the Company arising out of Your
employment relationship with Company or the termination of such employment or
relating to any other matter.

 

--------------------------------------------------------------------------------

Execution Version

 

2.

In exchange for You signing this Agreement within sixty (60) days of the
Separation Date, and You not revoking this Agreement, You acknowledge and agree
that You will receive the following separation pay and benefits (collectively
referred to herein as the “Separation Benefits”):

(i)A total gross amount of One Million Five Hundred Twenty Nine Thousand Eight
Hundred and Nineteen DOLLARS ($1,529,819), which represents an amount equal to
two (2) times the sum of (X) Your current annual base salary and (Y) Your target
annual bonus for 2020, less withholding for taxes and other similar items
(collectively, the “Cash Severance”).  The Cash Severance shall be paid to You
as follows: (1) Nine Hundred Fifty Nine Thousand Eight Hundred and Nineteen
DOLLARS ($959,819) shall be payable in a single lump sum on the first payroll
date to occur after the sixtieth (60th) day following the Separation Date and
Five Hundred Seventy Thousand DOLLARS ($570,000) shall be payable in periodic
installments (each installment to be treated as a separate payment for purposes
of Section 409A of the Code) over the 12-month period commencing on the
Separation Date in accordance with the normal payroll practices of the Company,
it being understood that such installments will be paid to You over a 12-month
period rather than a 24-month period as set forth in the Severance Agreement
solely upon Your request and You understand and acknowledge that any taxes owed
on such amounts are solely Your responsibility, as more fully set forth in
Section 19 of this Agreement;

(ii)A prorated annual bonus for fiscal year 2020, equal to (X) the bonus, if
any, that would have been earned by You for fiscal year 2020 if You had remained
employed on the normal payment date for such bonus under the Company’s annual
incentive plan, based on actual performance under applicable financial metrics,
multiplied by (Y) a fraction, the numerator of which is the number of days
worked by You during fiscal year 2020 and the denominator of which is 365, which
bonus, if any, shall be payable to you in March 2021 at the same time payment is
made to other participants in the Company’s annual incentive plan, provided that
in no event shall such prorated annual bonus for fiscal year 2020 be less than
56% of Your current annual base salary;

(iii)If You elect to continue participation in any group medical, dental, vision
or prescription drug plan benefits to which You or Your eligible dependents
would be entitled under Section 4980B (“COBRA”) of the Internal Revenue Code of
1986, as amended (the “Code”), then for twelve (12) months following the
Separation Date (the “COBRA Reimbursement Period”), the Company shall pay to You
monthly payments of an amount equal to the excess of (X) the COBRA cost of such
coverage over (Y) the amount that You would have had to pay for such coverage if
You had remained employed during the COBRA Reimbursement Period and paid the
active employee rate for such coverage, less withholding for taxes and other
similar items; provided, however, that (A) if You become eligible to receive
group health benefits under a program of a subsequent employer or otherwise
(including coverage available to Your spouse), the Company’s obligation to pay
any portion of the cost of health coverage as described herein shall cease,
except as otherwise provided by law; (B) the COBRA Reimbursement Period shall
only run for the period during which You are eligible to elect health coverage
under COBRA and timely elect such coverage; (C) nothing herein shall prevent

2

--------------------------------------------------------------------------------

Execution Version

 

the Company from amending, changing, or canceling any group medical, dental,
vision and/or prescription drug plans during the COBRA Reimbursement Period; (D)
during the COBRA Reimbursement Period, the benefits provided in any one calendar
year shall not affect the amount of benefits provided in any other calendar year
(other than the effect of any overall coverage benefits under the applicable
plans); (E) the reimbursement of an eligible taxable expense shall be made as
soon as practicable but not later than December 31 of the year following the
year in which the expense was incurred; (F) Your rights pursuant to this Section
shall not be subject to liquidation or exchange for another benefit;

(iv)a cash payment equal to the amount required to continue Your
Company-provided life insurance coverage as an individual policy for a period of
twelve (12) months following the Separation Date, payable in a single lump sum
on the first payroll date to occur after the sixtieth (60th) day following the
Separation Date; and

(v)Your Equity Awards that are outstanding as of the Separation Date and that
were granted within six (6) months prior to the Separation Date shall be
eligible for the benefits of a “Qualifying Retirement” (as defined in the
applicable award agreement(s)), notwithstanding anything to the contrary in the
applicable award agreement(s) and subject to the applicable conditions,
requirements, terms and conditions of the applicable award agreement(s).

You acknowledge that the Separation Benefits are subject to the terms and
conditions of this Agreement, compliance with the Surviving Provisions (as
defined in Section 15 hereof), exceed any earned wages or anything else of value
otherwise owed to You by the Company, and You would not receive the Separation
Benefits absent Your execution of this Agreement and compliance with the
Surviving Provisions. For the avoidance of doubt, if You fail to comply with the
obligations set forth in this Agreement and the Surviving Provisions, the
Company shall have no obligation to provide the Separation Benefits, and You
shall not be entitled to any of the Separation Benefits and, further, the
Company may, in its sole discretion, suspend, terminate and/or recover from You
any Separation Benefits.

3.

In exchange for the Separation Benefits, You, voluntarily and of Your own free
will, to the fullest extent permitted by law, hereby forever waive, release,
discharge and hold harmless, the Company, and each of its former, current and
future subsidiaries, affiliates, divisions, parents, equity holders,
predecessors, successors and assigns, and all of their current, former and
future officers, shareholders, members, partners, principals, investors, owners,
directors, trustees, joint venturers, insurers, attorneys, employees, agents (in
their official and individual capacities), employee benefit plans and their
administrators and fiduciaries (in their official and individual capacities) and
all of their affiliates, predecessors, successors and assigns (the “Released
Parties”), from any and all claims, rights, causes of action and demands of
whatever nature, whether known or unknown, foreseen or unforeseen, that You had,
now have or may have against any of them arising from any act, event or omission
which has occurred up through the date You sign this Agreement. For the
avoidance of any doubt, You hereby waive and relinquish any monies, amounts,
sums or benefits, severance or otherwise, that would otherwise be payable or
owed to you under Section 2 of the Severance Agreement in exchange for the
Separation Benefits.    

3

--------------------------------------------------------------------------------

Execution Version

 

4.

This waiver and release of claims includes, but is not limited to, (i) claims
under Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1866,
the Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967,
the Older Worker Benefit Protection Act of 1990, the Americans With Disabilities
Act, the Equal Pay Act, the Genetic Information Non-Discrimination Act, the
National Labor Relations Act, the Pregnancy Discrimination Act, the Immigration
Reform and Control Act, the Employee Retirement Income Security Act of 1974
(ERISA), Sections 503 and 504 of the Rehabilitation Act of 1973, the Family and
Medical Leave Act, and the Worker Adjustment Retraining and Notification Act,
all as amended; (ii) all other federal, state and local anti-discrimination,
labor or employment laws or regulations or orders to the extent any such claims
may legally be waived by private agreement; (iii) claims and potential claims
relating to or arising out of any work You have done for the Company in any
capacity, Your employment, the terms and conditions of Your employment and/or
Your separation from employment, including but not limited to statutory claims
and claims in common law or in equity, including, without limitation, claims for
discrimination, harassment, retaliation for asserting any claims,
whistle-blowing, breach of contract (oral or written, express or implied),
detrimental reliance, breach of policy or practice, constructive discharge,
wrongful discharge, negligence, emotional distress, pain and suffering and all
torts, including any intentional torts, such as defamation; (iv) claims and
potential claims subject to federal, state and local occupational safety and
health laws and regulations; (v) claims or potential claims under any other
federal, state or local constitution, statute, regulation, agreement, order or
duty; (vi) claims or potential claims concerning or based on the adequacy of
Your compensation or remuneration, including incentive payments, commissions,
bonuses, expense reimbursements, or claims for benefits, to the extent any and
all such claims are legally capable of being waived; and (vii) any claims or
potential claims for relief of any kind, including but not limited to claims for
back pay, front pay, compensatory or punitive damages, reinstatement or other
equitable relief, injunctive or declaratory relief, attorneys’ fees, costs,
disbursements and/or the like.

5.

Notwithstanding the above, the foregoing waiver and release of legal claims
shall not release any claims or rights arising from or related to the following:
(i) COBRA, workers’ compensation benefits, or unemployment insurance benefits;
(ii) reimbursement for business expenses incurred prior to the date of
termination, in accordance with any HGV business expense policies (as
applicable); (iii) any employee benefit or compensation plan or program in which
You participate (or participated), subject to the terms and conditions of such
plans or programs; (iv) Your right to receive the Separation Benefits; (v) Your
rights to be indemnified pursuant to the terms of that certain indemnification
agreement entered into by between You and the Company, dated on or about April
17, 2017 (the “Indemnification Agreement”) for claims or proceedings, or
threatened claims or proceedings, that arise out of or relate to Your service as
an officer or employee of HGV and/or any affiliate, including attorneys’ fees of
attorneys of Your choosing, subject to and as provided in the Indemnification
Agreement; (vi) Your vested equity or other similar interest in HGV or any
affiliate, subject to the terms and conditions of any applicable plan and award
agreement; and (vii) any rights or claims that arise after the signing of this
Agreement or which otherwise cannot be waived as a matter of law.

4

--------------------------------------------------------------------------------

Execution Version

 

6.

The foregoing waiver and release of legal claims shall not waive Your rights to
file a charge with an administrative agency and to participate in an agency
investigation or report possible violations of federal law or regulation to any
governmental agency or entity. However, except as provided below, You knowingly
and intentionally waive and release any right to monetary relief or other
individual specific remedy that might be sought on Your behalf by any other
person, entity, local, state or federal government or agency thereof, including
specifically the Equal Employment Opportunity Commission, U.S. Department of
Labor, or any state agency.  You understand and agree that (a) neither this
provision nor anything else in this Agreement prohibits You from reporting
possible violations of federal law or regulation to any governmental agency or
entity, including but not limited to the Department of Justice, the Securities
and Exchange Commission (“SEC”), Congress, and any agency Inspector General, or
communicating with such government agencies, or otherwise participating in any
investigation or proceeding that may be conducted by such government agencies,
including providing documents or other information; (b) You do not need the
prior authorization of the Company to take any action described in clause (a) of
this Section, and You are not required to notify the Company that You have taken
any action described in clause (a); and (c) this Agreement does not limit Your
right to receive an award for providing information relating to a possible
securities law violation to the SEC.  

7.

Except as provided above, the foregoing waiver and release of legal claims
includes all claims existing as of the date You sign this Agreement, even though
You did not know or suspect those claims to exist at the time You signed the
Agreement, regardless of whether knowledge of such claims or the underlying
facts would have materially affected Your decision to sign this Agreement.  Your
subsequent discovery of different or additional facts shall not affect the
enforceability of this Agreement.  You further represent and warrant that You
have not assigned or transferred, or purported to assign or transfer to any
third party, any claim released by this Agreement, and that You will indemnify
the Company and the other Released Parties and hold them harmless against any
claims, costs or expenses (including attorneys’ fees) paid or incurred, arising
out of or related to any such transfer or assignment.

8.

You agree that Your rights and obligations, if any, under other compensation or
employee benefit plans, policies, agreements or arrangements of the Company
shall be as determined under such plans, policies, agreements or arrangements.
Without limiting the foregoing:

 

(i)

Your rights pursuant to the Hilton Resorts Corporation 2017 Executive Deferred
Compensation Plan shall be determined in accordance with the terms of such plan
and Your payment elections thereunder; and

 

(ii)

Your separation shall qualify as a “Qualifying Retirement” for purposes of
determining Your rights with respect to Your outstanding Equity Awards as
provided under the 2017 Plan and applicable award agreement(s) and shall
continue to be subject to any conditions, requirements, terms and conditions set
forth therein.

5

--------------------------------------------------------------------------------

Execution Version

 

9.

By signing below, You represent and agree that You have returned all Company
property and Confidential Information (as defined in the Severance Agreement)
and otherwise complied with all of Your obligations under Section 4.2(c) of the
Severance Agreement. The Company is not required to provide any Separation
Benefits until You fully comply with this provision. A copy of such agreement
has been provided to you contemporaneously with the provision of this
Agreement.  

10.

You agree to cooperate fully and provide assistance to the Company in any legal
or other proceedings which may be required, including any litigation or
potential litigation or administrative, regulatory or investigatory matter in
which You are, or may be, a witness, or as to which You possess, or may possess,
relevant information.  The Company shall pay all reasonable expenses incurred in
connection with a request made by a Released Party pursuant to this Section
unless such payment is prohibited by applicable law or rule regarding legal
ethics or professional conduct.  

11.

You agree that all controversies, claims, disputes, and matters arising out of
or relating to this Agreement or the breach thereof, shall be subject to binding
arbitration in accordance with the terms of that certain Mutual Agreement to
Arbitrate, dated April 17, 2017, entered into by and between You and the Company
(the “Arbitration Agreement”). You acknowledge and agree that the Arbitration
Agreement shall remain in full force and effect and is incorporated by reference
herein, and You shall remain subject to the obligations contained therein
regardless of whether You sign or revoke this Agreement.  A copy of such
agreement has been provided to you contemporaneously with the provision of this
Agreement.  

12.

By signing this Agreement, the Company does not admit to any wrongdoing or legal
violation by the Company or the Released Parties.

13.

This Agreement is intended as a legally binding and enforceable document.  You
have been advised to seek legal counsel and have been provided time and
opportunity to consult with an attorney prior to executing this Agreement.

14.

If any part of this Agreement is held invalid, that part shall be severed and
the remaining parts shall be given full force and effect.  Notwithstanding the
foregoing, in the event the release and waiver of claims in this Agreement is
declared invalid, this Agreement shall be null and void, and the Company shall
be entitled to the return of the Separation Benefits paid to You through the
date any portion of the Agreement is held invalid.

15.

This Agreement constitutes the complete understanding and entire agreement of
the parties with respect to the subject matter hereof, except that the parties
further agree that the covenants in Section 4 of the Severance Agreement, the
provisions of Section 7 and, to the extent applicable (and to the extent any
provision does not conflict with the provisions herein, in which case this
Separation Agreement shall control), the provisions of Section 10 of the
Severance Agreement survive and remain in full force and effect in accordance
with their terms, as well as any other provisions of the Severance Agreement
that are necessary to enforce or interpret such section, and such sections and
provisions are incorporated herein by reference in full and made a part hereof
as if set out in full herein (all such sections and such other provisions,
collectively, the “Surviving Provisions”).

6

--------------------------------------------------------------------------------

Execution Version

 

Notwithstanding the foregoing, the Surviving Provisions shall not restrict You
from solely serving on a board of directors of a company in the leisure industry
during the Restricted Period or from solely providing C-suite coaching services
for executives in the leisure industry during the Restricted Period that, in
each case, would otherwise be restricted pursuant to Section 4.2(a)(ii)(A) and
(B) of the Severance Agreement that forms a part of the Surviving Provisions as
long as You are not in violation of any other part of the Surviving Provisions.
 For the avoidance of doubt, other than the preceding exception, all provisions
of the Surviving Provisions shall continue to be in full force and in effect
during the Restricted Period. For purposes of interpreting the Surviving
Provisions for purposes of this Agreement, (a) the “Termination Date” referred
to in the Surviving Provisions shall be the Separation Date and (b) the
“Qualifying Termination Severance Payment” referred to in the Surviving
Provisions shall be the Separation Benefits. With the exception of the Surviving
Provisions, the Severance Agreement is hereby terminated, without further action
by the parties, as of the Separation Date and will be of no further force and
effect, and that neither party has any further obligations under the Severance
Agreement as of the Separation Date. The Agreement cannot be amended,
terminated, discharged or waived, except by a mutually agreed upon writing
signed by You and an authorized representative of the Company.

16.

This Agreement shall be construed and interpreted in accordance with the laws of
the State of Florida, without regard to the conflict of laws provisions of any
state, to the extent not preempted by federal law, which shall otherwise
control.  The parties knowingly and voluntarily agree that, except as otherwise
governed by the Arbitration Agreement, any controversy or dispute arising out of
or otherwise related to this Agreement shall be tried exclusively, without jury,
and consent to personal jurisdiction, in the state courts of Orange County,
Florida, or the United States District Court for the Middle District of Florida,
Orlando Division.

17.

You have twenty-one (21) days from Your receipt of this Agreement to consider it
before signing, although You may choose to sign it earlier.  For a period of
seven (7) days following Your signing of this Agreement, You may revoke this
Agreement.  This Agreement shall not become effective or enforceable until seven
(7) days after You sign and do not revoke this Agreement.  You may revoke this
Agreement only by giving written notice of revocation to Charles Corbin,
Executive Vice President and General Counsel (delivered to the Company’s
headquarters at 6355 MetroWest Boulevard, Suite 180, Orlando, FL 32835) within
this seven (7) day period. Any revocation must state “I hereby revoke my
acceptance of the Agreement.”

18.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.  

7

--------------------------------------------------------------------------------

Execution Version

 

19.

This Agreement shall be interpreted and administered in a manner so that any
amount or benefit payable hereunder shall be paid or provided in a manner that
is either exempt from or compliant with the requirements of Section 409A of the
Code and applicable Internal Revenue Service guidance and Treasury Regulations
issued thereunder.  Nevertheless, the tax treatment of the benefits provided
under this Agreement is not warranted or guaranteed to You, and You are
responsible for all taxes assessed on any payments made pursuant to this
Agreement, whether under Section 409A of the Code or any other sections of the
Code.  Neither the Company nor its directors, officers, employees or advisers
shall be held liable to You or any other party for any taxes, interest,
penalties or other monetary amounts owed by You as a result of the application
of Section 409A or any other provisions of the Code, or for any taxes, interest,
penalties or monetary amounts owed by You as a result of any applicable local or
state tax rules and regulations. Any installment payments under this Agreement
shall be deemed to be a separate payment, as described in Treas. Reg. Section
1.409A-2(b)(2), for purposes of Section 409A of the Code.

20.

You represent and agree that:

 

•

You have suffered no specific injuries while employed by the Company that You
did not report to the Company.

 

•

Except for the Separation Benefits, You have been provided all wages,
compensation and benefits due and owing to You.

 

•

You have fully read and understand all terms of this Agreement, and are signing
this Agreement voluntarily and with full knowledge of their significance.  

 

•

You understand that You have up to twenty-one (21) calendar days to consider
this Agreement.  You agree that you have been advised to consult with an
attorney prior to Your signing of this Agreement.

 

•

You understand that You are waiving any claims under the Age Discrimination in
Employment Act and The Older Workers’ Benefit Protection Act.

 

•

You agree that any modifications, material or otherwise, made to this Agreement,
do not restart or affect in any manner the original up to twenty-one (21) day
consideration period.

 

[Signatures on following page]

8

--------------------------------------------------------------------------------

Execution Version

 

IN WITNESS WHEREOF, the parties voluntarily and freely enter into and execute
this Waiver and Release Agreement on the dates set forth below.

 

Hilton Grand Vacations Inc.

 

Employee or You

 

 

 

 

 

 

 

By:

 

/s/ Charles R. Corbin

 

By:

 

/s/ Barbara L. Hollkamp

 

 

 

 

 

 

 

Name:

 

Charles R. Corbin

 

Name:

 

Barbara L. Hollkamp

 

 

 

 

 

 

 

Title:

 

EVP and Chief Legal Officer

 

 

 

 

 

 

 

 

 

 

 

Date:

 

June 16, 2020

 

Date:

 

June 16, 2020

 

9